16605382DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Status of Claims
This final action on the merits is in response to the remarks and amendments received on 16 June 2022. Claims 1, 2, 4-11 are pending. Claim 3 is cancelled. Claims 1, 2, 4-8, 10 & 11 are amended.
Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.


Claim 4 is rejected under 35 U.S.C. 101 because the disclosed invention is inoperative and therefore lacks utility.  Claim 4 requires a fabricating apparatus configured to “. . . fabricate the dummy fabrication object again. . . .” this is inoperative for the reason that it is not possible to print an already extant object again. One may print a second dummy fabrication object, but the previously referred to dummy fabrication object already exists.
Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claim 4 is rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention. The specification as originally filed does not teach the printing of a second dummy fabrication object during the fabrication of the three-dimensional object.


Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim(s) 1-11 are rejected under 35 U.S.C. 103 as being unpatentable over U.S. Patent Application Publication 2002/0104973 to Thomas A. Kerkes, made of record per applicant disclosure (‘973 hereafter) in view of U.S. Patent Application Publication 2015/0045928 to Perez et al. (‘928 hereafter).
Regarding claim 1, ‘973 teaches a fabricating apparatus for fabricating a three-dimensional object, the apparatus comprising: a fabricating device configured to fabricate a fabrication layer based on fabrication data of the three-dimensional object (FIG 7); and processing circuitry configured to: measure a shape of the fabrication layer; and correct an operation of fabricating another fabrication layer above the fabrication layer, based on a height of the fabrication layer measured (FIG 2 item 10). ‘973 doesn’t teach the fabrication of a calibration object as claimed. In the same field of endeavor, additive manufacturing, ‘928 teaches the fabricating apparatus wherein the fabricating device fabricates a dummy fabrication object, and the processing circuitry corrects an operation of fabricating the three-dimensional object based on a shape of the dummy fabrication object (paragraph 0008).
Regarding claim 2, ‘973 teaches the fabricating apparatus wherein the processing circuitry measures heights of the fabrication layer at a plurality of coordinates, calculates a height distribution, and corrects the operation based on the height distribution (paragraph 0045).
Regarding claim 4, ‘973 teaches the fabricating apparatus wherein the fabricating device fabricates the dummy fabrication object at least one timing of before fabricating the three-dimensional object and during fabricating of the three- dimensional object (paragraph 0045).
Regarding claim 5, ‘973 teaches the fabricating apparatus wherein the processing circuitry corrects an amount of a fabrication material constituting the fabrication layer (paragraph 0045).
Regarding claim 6, ‘973 teaches the fabricating apparatus wherein the processing circuitry corrects a distance between the fabricating device and a position at which the three-dimensional object is fabricated by the fabricating device (paragraph 0045 – prior art device accomplishes this by depositing material, thus raising the level of the three dimensional object underneath the fabricating device).
Regarding claim 7, ‘973 teaches the fabricating apparatus wherein the processing circuitry corrects a fabrication amount at a fabrication start end and a fabrication finish end based on the shape of the fabrication layer measured (paragraph 0045).
Regarding claim 8, ‘973 teaches the fabricating apparatus wherein the processing circuitry corrects a shape of a bent portion based on the shape of the fabrication layer measured (paragraph 0045).
Regarding claim 9, ‘973 teaches a system for fabricating a three-dimensional object, the system comprising the fabricating apparatus according to claim 1 (abstract).
Regarding claim 10, ‘973 teaches a method for fabricating a three-dimensional object, the method comprising: fabricating a fabrication layer based on fabrication data of the three-dimensional object; measuring a shape of the fabrication layer; and correcting an operation of fabricating another fabrication layer above the fabrication layer to fabricate said another fabrication layer (paragraph 0045). ‘973 doesn’t teach the fabrication of a calibration object as claimed. In the same field of endeavor, additive manufacturing, ‘928 teaches the fabricating apparatus wherein the fabricating device fabricates a dummy fabrication object, and the processing circuitry corrects an operation of fabricating the three-dimensional object based on a shape of the dummy fabrication object (paragraph 0008).
Regarding claim 11, ‘973 teaches a non-transitory recording medium storing computer readable program code which, when executed by an apparatus for fabricating a three-dimensional object, cause the apparatus to perform a method, the method comprising: fabricating a fabrication layer based on fabrication data of the three-dimensional object; measuring a shape of the fabrication layer; and correcting an operation of fabricating another fabrication layer above the fabrication layer to fabricate said another fabrication layer (paragraph 0045). ‘973 doesn’t teach the fabrication of a calibration object as claimed. In the same field of endeavor, additive manufacturing, ‘928 teaches the fabricating apparatus wherein the fabricating device fabricates a dummy fabrication object, and the processing circuitry corrects an operation of fabricating the three-dimensional object based on a shape of the dummy fabrication object (paragraph 0008).
Response to Arguments
In support of the patentability of the instant application, applicant has argued that the previously applied prior art rejection does not teach the fabrication of ‘dummy fabrication objects as required by the instantly amended claims. This argument is persuasive and a modified prior art rejection employing newly identified relavent prior art has been proffered (SEE paragraph 10-19 above).
Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to John P Robitaille whose telephone number is (571)270-7006. The examiner can normally be reached Monday-Friday 8:30AM-6:00PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Joseph Del Sole can be reached on (571) 272-1130. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/JPR/Examiner, Art Unit 1743                                                                                                                                                                                                        

/JOSEPH S DEL SOLE/Supervisory Patent Examiner, Art Unit 1743